Citation Nr: 0906698	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  05-28 638A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a bilateral knee disability.

2.  Entitlement to service connection for a left leg 
disability.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for bilateral tinnitus.

5.  Entitlement to service connection for cryptogenic 
cirrhosis, to include as due to herbicide exposure.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Indianapolis, 
Indiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In August 2004, the RO denied the veteran's 
petition to reopen a claim of entitlement to service 
connection for a bilateral knee disability and denied 
entitlement to service connection for a left leg disability, 
bilateral hearing loss, bilateral tinnitus and cryptogenic 
cirrhosis.  The veteran submitted a notice of disagreement 
(NOD) with these denials later in August 2004 and perfected 
his appeal in September 2005.  The veteran also participated 
in a Decision Review Officer hearing concerning these issues 
in May 2006.  A transcript of this proceeding has been 
associated with the veteran's claims file.

In September 2006, the RO denied the veteran's claims of 
entitlement to service connection for PTSD and diabetes 
mellitus, Type II.  In a subsequent rating decision dated in 
December 2006, the RO granted the veteran's claim for 
diabetes mellitus.  This issue has been resolved and is not 
before the Board.  See generally Grantham v. Brown, 114 F.3d 
116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. 
Cir. 1997).  However, in January 2007, the veteran submitted 
a NOD with the denial of entitlement to service connection 
for PTSD.  He later perfected his appeal in April 2008.

With regard to the veteran's petition to reopen his claim of 
entitlement to service connection for a bilateral knee 
disability, to establish jurisdiction over this issue, the 
Board must first consider whether new and material evidence 
has been submitted to reopen the claim.  See 38 U.S.C.A. §§ 
5108, 7104 (West 2002 & Supp. 2008).  The Board must proceed 
in this fashion regardless of the RO's actions.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.

The issue of whether new and material evidence has been 
received sufficient to reopen a claim of entitlement to 
service connection for a bilateral knee disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The veteran will be notified if further 
action on his part is required.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that a left leg disability is the result of a disease or 
injury in service.

2.  The preponderance of the evidence is against a finding 
that bilateral hearing loss is the result of a disease or 
injury in service, nor was it manifest within one year of 
service.

3.  The preponderance of the evidence is against a finding 
that bilateral tinnitus is the result of a disease or injury 
in service.

4.  The preponderance of the evidence is against a finding 
that cryptogenic cirrhosis is the result of a disease or 
injury in service, nor is it attributable to any herbicide 
exposure.

5.  The veteran did not engage in combat during his time in 
active duty service; there is no credible supporting evidence 
to establish that PTSD is the result of the veteran's claimed 
stressors.


CONCLUSIONS OF LAW

1.  A left leg disability not incurred in or aggravated by 
active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active duty service and may not be presumed to have been 
incurred in or aggravated therein.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2008).

3.  Bilateral tinnitus was not incurred in or aggravated by 
active duty service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).

4.  Cryptogenic cirrhosis was not incurred in or aggravated 
by active duty service, nor may such be presumed to have been 
incurred in or aggravated therein.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

5.  PTSD was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claims; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claims.  


Prior to and following the initial adjudication of the 
veteran's claims, letters dated in April 2004, April 2005, 
August 2005, March 2006 and May 2006 fully satisfied the duty 
to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 187.  The 
Board notes that 38 C.F.R. § 3.159 was recently revised, 
effective as of May 30, 2008, and several portions of the 
revisions are pertinent to the claims at issue.  See 73 Fed. 
Reg. 23, 353-23, 356 (April 30, 2008).  Notably, the final 
rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), 
which had stated that VA will request the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claims.  Despite this change in the regulation, the May 
2006 notice letter informed the veteran that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims and to provide any relevant evidence 
in his possession.  See Pelegrini II, at 120-21.  

Notice letters dated in March 2006 and May 2006 informed the 
veteran of how VA determines the appropriate disability 
ratings or effective dates to be assigned when claims are 
granted, consistent with the holding in Dingess/Hartman v. 
Nicholson.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  In fact, in June 2007, the veteran 
indicated that he had no further evidence to submit in 
support of his claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on a claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The veteran was provided with VA examinations regarding his 
claims of entitlement to service connection for bilateral 
hearing loss, tinnitus and cryptogenic cirrhosis to obtain 
opinions as to whether his conditions could be directly 
attributed to service.  Further examinations or opinions are 
not needed on these claims because, at a minimum, there is no 
persuasive and competent evidence that the claimed conditions 
may be associated with the veteran's military service.  This 
is discussed in more detail below.

The veteran was not provided with VA examinations pertaining 
to his claims of entitlement to service connection for PTSD 
and a left leg disability.  The Board concludes these 
examinations are not needed because the only evidence 
indicating the veteran "suffered an event, injury or disease 
in service" is his own lay statements.  Such evidence is 
insufficient to trigger VA's duty to provide an examination.  
The Court has held, in circumstances similar to this, where 
the supporting evidence of record consists only of a lay 
statement, that VA is not obligated, pursuant to 5103A(d), to 
provide an appellant with a medical nexus opinion.  See 
Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
See also Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(holding that 3.159(c)(4)(i) is not in conflict with 
§ 5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," 
is required to trigger VA's duties pursuant to § 5103A(d)); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) 
(holding that the Secretary's obligations under § 5103A to 
provide a veteran with a medical examination or to obtain a 
medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability 
and his military service").  There is no reasonable 
possibility that medical opinions would aid in substantiating 
the veteran's claims since they could not provide evidence of 
past events.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claims

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2008).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A.  Left Leg Disability

The veteran alleges that he currently suffers from a left leg 
disability that is the result of an injury in service.  
Specifically, the veteran alleges that his left leg was 
injured when an anchor chain broke loose on a test motor and 
knocked him to the ground.  The veteran also stated that 
repeated jumps from helicopters to the ground to take 
photographs exacerbated his condition.

Review of the veteran's claims file is completely negative 
for a specific diagnosis of a left leg disability aside from 
his complaints of pain.  The Board notes that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In 
order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  In the absence of a 
diagnosed left leg disability, service connection may not be 
granted.  See also Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997). 

For the sake of completeness, however, review of the 
veteran's service treatment records is also completely 
negative for any complaints or treatment of a left leg 
disability during service.  Additionally, no medical evidence 
of record connects a left leg disability to a disease or 
injury in service.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
In this case, for the reasons and bases discussed above, a 
reasonable doubt does not exist regarding the veteran's claim 
that he currently suffers from a left leg disability that is 
related to service.  There is not an approximate balance of 
evidence.

B.  Bilateral Hearing Loss & Bilateral Tinnitus

The veteran alleges that he currently suffers from bilateral 
hearing loss and bilateral tinnitus that are the result of 
acoustic trauma in service.  Specifically, the veteran 
alleges that his current disabilities are the result of 
working in close proximity to helicopters, jet engines and 
rockets.

For the purpose of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 dB or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. §  3.385 
(2008).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The veteran meets the VA requirements for bilateral hearing 
loss and has been diagnosed with bilateral tinnitus.  Thus, 
element (1) of Hickson has been satisfied.

Review of the veteran's service treatment and personnel 
records indicates that the veteran's military occupational 
specialty (MOS) was photographer.  He was stationed in the 
Philippines with verified temporary duty to the Republic of 
Vietnam (Vietnam).  Upon enlistment in October 1967, the 
veteran's audiometric results were as follows:

(Note: Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures not in parentheses.  
Since November 1, 1967, those standards have been set by the 
International Standards Organization (ISO)-American National 
Standards Institute (ANSI).  In order to facilitate data 
comparison, the ASA standards have been converted to ISO-ANSI 
standards and are represented by the figures in parentheses.)






HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
10 (20)
15 (25)
n/a
35 (40)
LEFT
0 (15)
5 (15)
-5 (5)
n/a
15 (20)

See Standard Form (SF) 88, enlistment examination report, 
October 11, 1967.  The veteran specifically denied 
experiencing hearing loss upon entry into service.  See SF 
89, entrance examination report, October 11, 1967.  The 
veteran did not complain of or receive treatment for 
bilateral hearing loss or bilateral tinnitus during his time 
in active duty service.  Upon separation from service in 
September 1971, the veteran's audiometric results were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
15
20
LEFT
10
10
0
15
15

See SF 88, separation examination report, September 1, 1971.  
The veteran also specifically denied suffering from hearing 
loss upon separation from service.  See SF 89, separation 
examination report, September 1, 1971.  There is no competent 
evidence of bilateral hearing loss to a compensable degree 
within one year of the veteran's discharge which would allow 
for the grant of service connection on a presumptive basis.  
The first competent evidence of the presence of hearing loss 
for VA purposes was noted in the 2004 VA examination report.

In support of his claims, the veteran has submitted several 
private treatment records.  In October 1999, upon physical 
examination at S.V.M.C., the veteran was diagnosed with high 
frequency hearing loss and tinnitus.  The examiner commented 
that the veteran "lost his hearing in Vietnam while working 
for NASA."  See private treatment record, S.V.M.C., October 
27, 1999.  The Board does not find this diagnosis and 
etiology statement persuasive.  The mere statement that the 
veteran worked for NASA while in Vietnam is inaccurate, thus 
calling into question the examiner's diagnosis.  Furthermore, 
the examiner failed to provide any reasons and bases for 
these diagnoses.  The Board observes that the Court has held 
that medical opinions, which are speculative, general or 
inconclusive in nature, cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. 
App. 459, 462 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).  Additionally, the examiner failed to address the 
veteran's exposure to noise after his discharge from service.  
Without taking this later exposure into account, the Board 
cannot find this conclusory statement credible.

The veteran also submitted private treatment records from 
N.E.N.T.S. (J.C.B., M.D.) in January 2007, which included an 
uninterpreted audiogram.  The veteran reported that he had 
suffered from bilateral tinnitus for over 20 years (since 
approximately 1987) and had significant noise exposure in 
Vietnam as a combat photographer.  Dr. B concluded that the 
veteran's tinnitus was due to his hearing loss and stated 
that "this was very possibly service related."  He also 
noted the veteran's risk factors with his liver transplant 
medications.  Ultimately, Dr. B. concluded that given the 
time course, he believed the veteran's hearing loss and 
tinnitus were "probably more related to noise exposure" 
rather than his medications.  See private treatment record, 
J.C.B., M.D., January 16, 2007.  

The Board does not find this nexus statement to be 
persuasive.  Initially, the Board notes that there is no 
evidence of record that the veteran participated in combat.  
The private physician also failed to take into account the 
veteran's post-service noise exposure.  Additionally, the 
statements made by the physician, indicating the veteran's 
hearing loss and tinnitus were "very possibly" or 
"probably" related to service, are speculative and 
inconclusive.  See Obert, supra.  As such, the Board does not 
afford this evidence any weight.

With respect to the veteran's contentions that he has 
experienced bilateral hearing loss and bilateral tinnitus 
since service, the Board observes that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (lay testimony is competent to establish the 
presence of observable symptomatology).  However, the Board 
finds that the veteran's lay statements in the present case 
are outweighed by the negative service, post-service 
treatment records (indicating hearing loss and tinnitus that 
began many years after service), and the negative VA medical 
opinions cited below.  

The Board acknowledges that the veteran is competent to give 
evidence about what he experiences; for example, he is 
competent to discuss his hearing loss and tinnitus.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, 
however, competent to diagnose any medical disorder or render 
an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997) (stating that competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence).  

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  In the present case, the Board finds 
the two VA medical examinations to be the most persuasive.

In June 2004, the VA audiological examination reported the 
following audiometric results:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
35
35
45
65
LEFT
45
40
40
50
75

The veteran reported working for NASA during his time in 
service, photographing rocket engine testing and above-ground 
bomb testing without the benefit of hearing protection.  He 
also reported that after discharge from service, he worked as 
a farmer and as a heavy equipment operator for many years.  
The veteran also indicated that he worked on motorcycles, hot 
rods and race cars routinely.  The examiner concluded that 
since the enlistment and separation examination reports 
showed normal hearing and the fact that the veteran had 
multiple severe noise exposure occupations and incidents 
following service, it was less likely than not that his 
bilateral hearing loss was caused by military noise exposure.  
See VA audiological examination report, June 1, 2004.  As the 
June 2004 VA examination report did not address the question 
of tinnitus, the veteran was afforded a second VA 
audiological examination in March 2007.  That examiner opined 
that the veteran's tinnitus was less likely than not caused 
by or a result of acoustic trauma in military service.  The 
examiner noted that review of the veteran's claims file did 
not reveal any reports of tinnitus prior to the 2004 VA 
examination report.  The veteran again reported post-service 
noise exposure.  See VA audiological examination report, 
March 12, 2007.

The Board finds the 2004 and 2007 VA examination reports to 
be the most persuasive.  Both VA examiners reviewed the 
veteran's claims file in conjunction with the examinations.  
Whether a physician provides a basis for his or her medical 
opinion goes to the weight or credibility of the evidence in 
the adjudication of the merits.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims folder and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-49 (2000).  The VA physicians also provided specific 
reasons and bases for their findings.  

Additionally, there is no evidence of record establishing the 
chronicity of these conditions.  With regard to the decades-
long evidentiary gap in this case between active service and 
the earliest hearing loss and tinnitus complaints, the Board 
notes that this absence of evidence constitutes negative 
evidence tending to disprove the claims that the veteran had 
an injury in service which resulted in chronic disabilities 
or persistent symptoms thereafter.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of continuing hearing loss and tinnitus complaints, 
symptoms, or findings for almost 30 years between the period 
of active duty and the first medical report dated in 1999 is 
itself evidence which tends to show that these conditions did 
not have their onset in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003).

Although the veteran has established that he currently 
suffers from bilateral hearing loss and bilateral tinnitus, 
the evidence of record does not support a finding that these 
conditions are the result of his time in service.  The 
veteran's claims fail on elements (2) and (3) of Hickson.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  There is not an approximate 
balance of evidence.  

C.  Cryptogenic Cirrhosis

The veteran alleges that he currently suffers from 
cryptogenic cirrhosis that is the result of his exposure to 
Agent Orange during his time in service.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113 and 38 C.F.R. § 3.307(d) are also satisfied.  See 38 
C.F.R. § 3.309(e) (2008).  In this regard, it is noted that a 
"veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service."  See 38 U.S.C.A. § 1116(f) (West 2002); 
38 C.F.R. § 3.307(a)(6)(iii) (2008).  The diseases that are 
related to herbicide exposure include chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcomas.  See 
38 C.F.R. § 3.309(e) (2008).  

As noted above, cryptogenic cirrhosis is not one of the 
conditions for which the Agent Orange presumption is 
available.  See 38 C.F.R. § 3.309(e) (2008).  Notwithstanding 
the foregoing law and regulations pertaining to presumptive 
service connection, a veteran is not precluded from 
establishing service connection for diseases not subject to 
presumptive service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The Board will proceed with a decision based on the 
holding in Combee.

After a thorough review of the veteran's claims file, the 
Board finds that he has been diagnosed with cryptogenic 
cirrhosis.  Thus, the Board concedes that the veteran suffers 
from a current disability.  See Hickson, supra.

Review of the veteran's service treatment records is 
completely negative for any complaints of or treatment for 
cryptogenic cirrhosis.  All of the veteran's systems were 
considered normal upon entry and separation from service.  
See SF 88 and 89; examination reports; October 11, 1967 and 
September 1, 1971.  Thus, the veteran's claim does not meet 
the requirements of element (2) under Hickson.

The first indication that the veteran was suffering from 
cirrhosis was in August 2000, when he was admitted to the 
hospital for upper gastrointestinal bleeding.  At that time, 
an esophagogastroduodenoscopy was performed with endoscopic 
variceal banding.  Based on these endoscopic findings, the 
veteran was diagnosed with chronic liver disease, likely 
representing cirrhosis.  See private treatment record, M.H. 
emergency room treatment report, August 15, 2000.  Later that 
year, he underwent computed tomography (CT) of the abdomen, 
from which cirrhosis was diagnosed.  See private treatment 
record, S.V.M.C., abdominal CT report, November 7, 2000.  In 
January 2003, the veteran underwent a liver transplant.  
Subsequent to his liver transplant, the veteran was afforded 
a VA examination in May 2004.  At that time, the examiner 
noted that his liver function studies showed some mild liver 
abnormalities and chronic renal insufficiency.  See VA 
examination report, May 18, 2004.  In September 2007, private 
treatment records from I.U.M.C. liver transplant clinic noted 
that the veteran had undergone a liver transplant in 2003 and 
his post-operative course of treatment was unremarkable.  The 
veteran was doing well with no concerns or complaints.  See 
private treatment records, I.U.M.C., liver transplant clinic, 
September 27, 2007.  VA treatment records dated in 2008 noted 
the veteran's liver transplant but did not indicate any on-
going problems.  See VA Medical Center treatment records, 
2008.

The only evidence of record in support of the veteran's 
contention that cryptogenic cirrhosis was the result of his 
time in service is the veteran's lay statements.  As noted 
above, the veteran is competent to report his symptoms, but 
he is not competent to provide a statement regarding the 
etiology of his disorder.  See Layno, supra; Rucker, supra.

Although the veteran has established that he did suffer from 
cirrhosis and subsequently underwent a liver transplant, the 
evidence of record does not support a finding that this 
condition is the result of his time in service.  Accordingly, 
the Board concludes that the preponderance of the evidence is 
against the claim for service connection, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of 
evidence.  



D.  PTSD

The veteran alleges that he currently suffers from PTSD that 
is the result of his time in active duty service.  
Specifically, the veteran claims that during his missions as 
a photographer in Vietnam, he would fly over enemy territory 
and his helicopter would engage in combat with the enemy.  He 
stated that his helicopter was often under fire from snipers 
and machines guns and that his helicopter crew would respond 
with machine gun and rocket fire.  Additionally, the veteran 
noted he was afraid because the only weapon he had was a 
knife.  The veteran alleges that it was during one of these 
missions that his helicopter was shot down and he and his 
crew had to be rescued.  As part of his duties as a 
photographer, the veteran alleges that he was also required 
to photograph autopsies and suicide victims.  Additionally he 
stated that he helped unload the wounded and dead soldiers 
that were sent back to Clark Air Force Base in the 
Philippines, during which time he saw the body of a friend.

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f) (2008).  

Initially, the Board acknowledges that the veteran has 
received medical diagnoses of PTSD, attributed to his account 
of his military service.  Nevertheless, the Board is unable 
to accept the diagnosis as based upon a confirmed stressor 
because the preponderance of the evidence is against a 
finding that the veteran engaged in combat with the enemy 
during active service, and the record does not otherwise 
contain independent evidence which confirms his account of 
in-service stressors.  The Board does acknowledge that the 
death of the veteran's friend (J.D.) has been verified; 
however, it has not been shown to be an adequate stressor, as 
discussed below.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence.  "Just because a 
physician or other health professional accepted appellant's 
description of his Vietnam experiences as credible and 
diagnosed appellant as suffering from PTSD does not mean the 
[Board is] required to grant service connection for PTSD."  
See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The 
Board is not required to accept a veteran's uncorroborated 
account of his active service experiences.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993); Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991).

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  See 
Moreau v. Brown, 9 Vet. App. 389 (1996).  However, the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a non-combat 
stressor."  See Dizoglio v. Brown, 9 Vet. App. 163 (1996).

VA's Office of General Counsel has defined the phrase 
"engaged in combat with the enemy" to mean that the veteran 
must have personally participated in a fight or encounter 
with a military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99.  The fact that the veteran served in a 
"combat area" or "combat zone" does not mean that he himself 
engaged in combat with the enemy.  Id.  Moreover, a general 
statement in the veteran's service personnel records that he 
participated in a particular operation or campaign would not, 
in itself, establish that he engaged in combat with the enemy 
because the terms "operation" and "campaign" encompass both 
combat and non-combat activities.  Id.  Whether or not a 
veteran "engaged in combat with the enemy" must be determined 
through recognized military citations or other supportive 
evidence.  No single item of evidence is determinative, and 
VA must assess the credibility, probative value, and relative 
weight of each relevant item of evidence.  Id. The veteran's 
assertions that he experienced combat with the enemy are not 
ignored, but are evaluated along with the other evidence of 
record.  Id.  However, the veteran's assertions that he 
"engaged in combat with the enemy" are not sufficient, by 
themselves, to establish this fact.

The Board finds that the veteran did not engage in combat 
with the enemy.  In the instant case, the veteran's 
Department of Defense Form 214 reports that the veteran did 
not receive decorations, medals, badges, commendations, 
citations, or campaign ribbons indicative of combat.  
However, foreign duty in Southwest Asia was noted.  The 
veteran's MOS was reported as photographer.  His MOS did not 
indicate combat service.  There is no indication in the 
personnel records that he was assigned or participated in 
combat duties.  

Therefore, although the evidence shows that he served 
overseas, the evidence does not support the conclusion that 
the veteran personally engaged in combat with the enemy, and 
the provisions of 38 U.S.C.A. § 1154(b) do not apply.  There 
must be credible supporting evidence of record that the 
alleged stressors occurred in order to warrant service 
connection.  His lay testimony is insufficient, standing 
alone, to establish service connection.  See Cohen v. Brown, 
10 Vet. App 128, 147 (1997) (citing Moreau, 9 Vet. App. at 
395).

Initially, the Board notes that there is some disagreement 
regarding a diagnosis of PTSD.  The veteran was examined in 
November and December 2003 and received diagnoses of panic 
attacks, anxiety, racing thoughts, depression and some 
symptoms of PTSD.  See private treatment records, U.N.A. 
(R.S.D., M.D.), November 19, 2003 - December 11, 2003.  
During a May 2004 VA examination, the veteran report having 
recurrent nightmares, flashbacks and feelings of being back 
in the war multiple times per day.  See VA examination 
report, May 18, 2004.  From July 2004 through August 2004, 
the veteran participated in an adult day therapy program.  
His diagnoses at discharge were major depression and severe 
PTSD.  See private treatment records, S.V.S.C., July 2004 - 
August 2004.  In April 2005, M.D.P., Ph.D. noted that the 
veteran had been diagnosed with PTSD "apparently after 
service."  See private treatment record, M.D.P., Ph.D., 
April 28, 2005.  In October 2005, neurocognitive decline was 
noted following the veteran's liver transplant in 2003.  The 
examiner opined that the veteran's symptoms were most 
consistent with Alzheimer's dementia and not likely due to 
Agent Orange exposure or the effects of anesthetics.  The 
veteran's mood symptoms, including his reported symptoms of 
PTSD, likely contributed to his neurocognitive deficits.  See 
private treatment record, G.B.C., October 27, 2005.

The veteran also participated in a VA PTSD examination in 
February 2006.  At that time, the veteran reported having 
nightmares two to three times per week, but they were more 
about work than his military experience.  Contrary to his 
statement in May 2004, the veteran stated that he had not had 
any flashbacks in 10 years and his anger was exacerbated by 
his financial problems.  The examiner's impression was some 
psychosocial stressors with forced retirement from work and 
some difficulty with interpersonal relations.  The record 
indicated the only verified stressor was the death of the 
veteran's friend.  His reported flashbacks and nightmares 
were not linked to the verified stressor  The examiner 
concluded that the veteran's symptomatology was more due to 
his recent stressors, especially medical illness and forced 
retirement, rather than service-related stressors.  As such, 
the veteran's final diagnosis was adjustment disorder.  See 
VA PTSD examination report, February 11, 2006.

Thus, there is some question as to whether the veteran has 
been diagnosed with PTSD, compliant with the DSM-IV.  
However, affording the veteran the full benefit of the doubt, 
the Board finds the veteran has satisfied the first element 
of 38 C.F.R. § 3.304(f).  The Board now turns to the question 
of whether the veteran's stressors can be verified and the 
presence of medical nexus.

During the development of the veteran's claim, the RO 
attempted to verify the veteran's claim that his helicopter 
was shot down while in Vietnam, requiring rescue.  The 
National Personnel Records Center (NPRC) responded that the 
United States Air Force did not keep copies of Morning 
Reports after June 1966.  Therefore, the RO was unable to 
verify the veteran's alleged stressor.  Additionally, the 
veteran did not provide any specific information regarding 
his other alleged stressors.

The facts in this case are distinguishable from Pentecost v. 
Principi, 16 Vet. App. 124 (2002) and Suozzi v. Brown, 10 
Vet. App. 307 (1997) because the veteran has submitted no 
independent evidence of the occurrence of the claimed in-
service stressors.  Indeed, as noted above, the RO contacted 
NPRC to obtain additional information, which did not confirm 
his allegations.  The only stressor which has been confirmed 
is the death of a friend of the veteran.  The veteran has 
indicated that he was not present at his friend's death in 
Vietnam, but viewed his body when it arrived at Clark Air 
Force Base in the Philippines.  The February 2006 VA 
examiner, however, indicated that the veteran's reported 
flashbacks and nightmares were not linked to this verified 
stressor.  Thus, the examiner concluded, in effect, that the 
only verified stressor event did not play a causative role in 
the development of a psychiatric disorder and that the 
stressor event was not sufficient or adequate to result in 
PTSD.  Without verification of an adequate stressor in this 
case, there is no need to discuss the question of medical 
nexus.  See 38 C.F.R. § 3.304(f) (2008).  

In summary, the Board has concluded that the preponderance of 
the evidence is against a finding that the veteran engaged in 
combat with the enemy while on active duty and, additionally, 
there is no independent verification of his reported in-
service stressors.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for PTSD, and it must be denied.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.


ORDER

Entitlement to service connection for a left leg disability 
is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for bilateral tinnitus is 
denied.

Entitlement to service connection for cryptogenic cirrhosis, 
to include as due to Agent Orange exposure, is denied.

Entitlement to service connection for post-traumatic stress 
disorder is denied.


REMAND

After a thorough review of the veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the veteran's 
petition to reopen a claim of entitlement to service 
connection for a bilateral knee disability.

The Court held in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen his claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefits sought by the claimant.  

The Board finds that the notice letters sent to the veteran 
in April 2004 and May 2006 did not comply with the new 
requirements under Kent.  Therefore, this case must be 
remanded.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided with 
appropriate notice of the VA's duties 
to notify and to assist, in compliance 
with Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Specifically, the RO/AMC must 
notify the veteran of the evidence and 
information that is necessary to reopen 
his claim of entitlement to service 
connection for a bilateral knee 
disability and must provide notice that 
describes what evidence would be 
necessary to substantiate the element 
or elements required to establish 
service connection that were not found 
in the previous denial.

2.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the paragraph 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After they have had an 
adequate opportunity to respond, this 
issue should be returned to the Board for 
further appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


